IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 4, 2009
                               No. 08-50940
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LARRY DARNELL NUNEZ, also known as Laylow

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:08-CR-146-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Larry Darnell Nunez appeals following his guilty plea conviction for
possession with the intent to distribute crack cocaine. He argues that the
district court abused its discretion by sentencing him to an above-guidelines
sentence of 200 months of imprisonment.
      Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors set forth in 18



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50940

U.S.C. § 3553(a). United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
Because Nunez does not challenge the procedural correctness of his sentence, see
United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008), this court may
proceed to an examination of the substantive reasonableness of the sentence,
under an abuse-of-discretion standard. See Gall v. United States, 128 S. Ct. 586,
596-97 (2007); United States v. Williams, 517 F.3d 801, 809 (5th Cir. 2008).
      Contrary to Nunez’s assertions, his prior offenses were serious in nature
and, as noted by the district court, represented an obvious and lengthy
disrespect for the law. The offense of conviction also was serious, as it involved
11 distributions of significant amounts of crack cocaine, which ended only with
Nunez’s arrest. Moreover, although Nunez claims that the advisory sentencing
range set forth by the Sentencing Guidelines for the crack offense was greater
than necessary, he has failed to show that the range has been declared invalid
by this or any other court. Because the district court considered the § 3553(a)
factors and gave sufficient reasons for its decision to impose a nonguidelines
sentence, Nunez’s sentence is not substantively unreasonable and is
AFFIRMED.




                                        2